DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Status of the Claims
Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morra et al. (US 2008/0182751) in view of Robinson (US 2012/0122685) for the reasons set forth in the final Office action mailed 17 June 2021.

Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lazzeri et al. (J. Agric. Food Chem., 2004) in view of Morra et al. (US 2008/0182751 A1) and Robinson (US 2012/0122685 A1) for the reasons set forth in the final Office action mailed 17 June 2021.

Claims 1, 4-5, 8-11, 13, 16, 20-22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Stevens et al. (WO 2009/012485) in view of Robinson (US 2012/0122685) and Morra et al. (US 2008/0182751) for the reasons set forth in the final Office action mailed 17 June 2021.

Response to Arguments
Applicant did not provide any new arguments with the RCE filed 15 December 2021.  Therefore, the examiner’s response to arguments in the Advisory Action mailed 20 October 2021 are incorporated herein.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616